2016 IL App (1st) 142941
                                              No. 1-14-2941
                                     Opinion filed December 27, 2016
                                                                                      Second Division


                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT


                                                           )
                                                                 Appeal from the Circuit Court
                                                           )
     THE PEOPLE OF THE STATE OF ILLINOIS,                        of Cook County.
                                                           )
                                                           )
            Plaintiff-Appellee,
                                                           )
                                                                 No. 12 CR 15237
                                                           )
     v.
                                                           )
                                                           )
     HARLEY BUSSE,                                               The Honorable
                                                           )
                                                                 Michael B. McHale,
                                                           )
            Defendant-Appellant.                                 Judge, presiding.
                                                           )
                                                           )


            PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Justice Neville concurred in the judgment and opinion.
            Justice Mason dissented, with opinion.

                                                  OPINION

¶1          Harley Busse pilfered $44 in quarters from a vending machine on the University of

     Illinois at Chicago campus. For this, he was convicted of burglary committed in a school and

     sentenced to 12 years in the state penitentiary. He now claims that his sentence was excessive.

¶2          Busse has committed a number of similar crimes over the years, but not one of them has

     been either violent or serious. The trial court’s discretion to sentence him was limited by his

     status as a Class X offender. It goes without saying that judges at all levels must follow the law
     1-14-2941


     and hold in check their natural sympathies. There are circumstances, however, when applying

     mandatory sentencing produces an anomalous and absurd result in a particular case.

¶3          This is one of those rare cases. Here, the 12-year Class X sentence imposes a punishment

     grossly disproportionate to the offense. As appellate court judges, we have to explain our

     decisions, and in this case, simply saying the sentencing judge followed the law, which he did,

     provides thin justification for the sentence—even fully acknowledging Busse’s past crimes and

     incarcerations.

¶4          A paltry crime for a paltry sum does not warrant the unpaltry sentence of 12 years. We

     hold that the trial court did abuse its discretion in sentencing Busse, and we impose a six-year

     sentence.

¶5                                          BACKGROUND

¶6          Busse’s conviction arose from an incident that took place on July 31, 2012, inside the

     science and engineering building at the University of Illinois at Chicago (UIC). Before trial, the

     trial court granted the State’s motion to introduce evidence of three prior crimes to show Busse’s

     modus operandi. These crimes were burglaries and a theft that involved coin-operated machines.

¶7          At trial, UIC police department Sergeant Jason Huertas testified that while patrolling at

     about 1:48 p.m. on July 31, 2012, he saw Busse leaving a UIC campus building at 845 West

     Taylor Street. Sergeant Huertas recognized Busse because he had previously given Busse at least

     two criminal trespass warnings. Sergeant Huertas continued driving, and Busse continued

     walking eastbound on Taylor Street. Sergeant Huertas stopped at the corner of Taylor and

     Halsted Streets, got out of his car, and approached Busse on UIC property. Busse had a black

     briefcase and wore a beige shirt and beige, khaki-style pants. Huertas testified that Busse had no




                                                    -2-
       1-14-2941


       valid reason to be on campus so he arrested him for criminal trespass and called UIC officer

       Scott Ruckrich to assist.

¶8             Officer Ruckrich searched Busse and found, concealed by Busse’s T-shirt, two pieces of

       a wire clothes hanger about six to eight inches long with a curved end, fastened to Busse’s inner

       shirt tag. Officer Ruckrich also found loose quarters inside the briefcase. Sergeant Huertas told

       Ruckrich to investigate whether UIC vending machines had been broken into.

¶9             Huertas examined a still-image photograph taken from a surveillance video of the

       vending machine area, which shows a computer room and an individual in the hallway. He

       testified that the individual in the photograph was wearing beige-colored pants and a beige- or

       white-colored shirt and was carrying something in his left hand. He further testified that he saw

       Busse wearing those same clothes on July 31, 2012, and based on the clothing, he was able to tell

       that the individual in the image was Busse. On cross-examination, Huertas testified that the face

       of the individual in the photograph was not visible and it was difficult to identify the ethnicity as

       well as the height of the individual.

¶ 10          Mark Voirol, a vending technician, testified that he had been repairing and inspecting

       vending machines for 33 years. To determine whether a machine had been broken into, he would

       look for pry marks and if the door had been left open. He testified that a new way that people

       were stealing coins was by using a coat hanger or metal rod to “fish” change out of the coin

       changers. On July 31, 2012, he went with police to the UIC building at 950 South Halsted Street

       and examined the vending machines, including a coffee machine, two snack machines, a food

       machine, a cold food machine, and a change machine.

¶ 11          In the coffee machine, Voirol noticed that that the nickel and dime tubes were full and the

       quarter tube was empty. This was “pretty odd” because his company kept change in all of the


                                                       -3-
       1-14-2941


       machines, so if the quarter tube was empty then all of the other tubes would be as well. In the

       snack machine, he noticed that the nickels and dimes were full but that there were only five or

       six quarters left. Of these quarters, three were on the bottom upright on their edge, and a couple

       quarters were lying flat on top. He testified that this was “highly unusual,” that the only way for

       that to happen was for the coins to be pushed from underneath, and a coat hanger was the most

       popular item used to push the coins up. When he opened the snack machine and saw the three

       quarters standing up and the others lying on top, “it pretty much told me that as they were fishing

       them out, they got stuck and they quit.”

¶ 12          On cross examination, Voirol testified that he did not see any pry marks on the machines,

       the doors were closed, and there did not appear to be anything wrong with the machines. He

       further testified that he did not know how much change was in the machine before 12:30 p.m. on

       the day of the incident, that he inspected the machines between 4:30 p.m. and 5:30 p.m. or 6

       p.m., and that he did not know when somebody had last visited the snack machine to keep it full.

¶ 13          Sergeant Huertas also testified about an earlier incident on February 8, 2009, at a UIC

       building at 950 South Halsted Street. While he was on foot patrol in the vending area in that

       building, he saw Busse shaking change out of a vending machine that had a wire hanger inside

       its return slot. The hanger was about six to eight inches on the straight end, was curved on one of

       the ends, and was similar to the hangers Busse was carrying on July 31, 2012. After Busse

       obtained the change from the vending machine, Huertas saw him put the change into his

       briefcase, walk to the other side of the hallway, stick the hanger into the return slot of a second

       vending machine, and begin to shake the change out of that machine. Sergeant Huertas then

       placed him under arrest.




                                                       -4-
       1-14-2941


¶ 14          The trial court found Busse guilty of one count of burglary committed in a school. At the

       sentencing hearing, Busse’s counsel informed the trial court of errors in the presentence

       investigation, on page 7 in the social history section and on page 10 in the substance abuse

       section. The court made corrections in the social history section and added the illegal drugs

       mentioned by Busse’s counsel in the substance abuse section.

¶ 15          The State argued for a “substantial sentence” based on Busse’s 28 past convictions,

       including seven felony convictions. Several of Busse’s past convictions were for burglary or

       theft from coin-operated machines. Because of this criminal history, Busses was subject to Class

       X sentencing.

¶ 16          Busse’s counsel provided a letter from Busse’s brother. The trial court reviewed the letter

       and orally summarized its contents: Busse’s brother would provide Busse with a job, and their

       mother was ailing with leukemia. Busse’s counsel also provided a letter from the Department of

       Corrections stating that he was in the gang-free unit. Busse’s counsel further explained to the

       trial court that Busse was 40 years old, that he was working at Easy Movers, and that his mother

       suffered from hairy cell leukemia and he worried about his mother and that she would die while

       he was in custody. Also, his mother lives in northern Minnesota and cannot visit him due to the

       distance. Busse’s counsel also noted that, according to the presentence investigation report (PSI),

       defendant had about 20 jobs since he was 12 years old and asked the trial court to exercise

       leniency.

¶ 17          The trial court sentenced Busse to 12 years, saying that while the facts were not

       “particularly egregious,” it was offset by Busse’s “egregious” criminal history as a “career thief.”

       Since “nothing up to this point has made an impression upon you *** maybe my twelve-year




                                                       -5-
       1-14-2941


       sentence will make an impression on you.” The trial court denied his motion to reconsider

       sentence.

¶ 18          On appeal, Busse argues that his sentence is excessive given the nonviolent nature of the

       crime and his nonviolent background and that the trial court did not consider the “nature and

       circumstances” of his prior convictions. Busse further contends that the trial court did not

       consider any of the applicable mitigation evidence he presented or weigh the aggravating and

       mitigating factors. Busse argues that his sentence does not conform with the spirit and purpose of

       the law and requests that we reduce his sentence to the minimum term of six years or to a

       reduced prison term.

¶ 19                                     STANDARD OF REVIEW

¶ 20          A reviewing court may only reduce a sentence under Illinois Supreme Court Rule 615

       when the record shows that the trial court abused its discretion. People v. Brown, 2015 IL App

       (1st) 130048, ¶ 42. The reviewing court may not reverse the sentencing court just because it may

       have weighed the relevant factors differently. People v. Streit, 142 Ill. 2d 13, 19 (1991). “A

       sentence within statutory limits will not be deemed excessive unless it is greatly at variance with

       the spirit and purpose of the law or manifestly disproportionate to the nature of the offense.”

       People v. Fern, 189 Ill. 2d 48, 54 (1999).

¶ 21                                                ANALYSIS

¶ 22          All sentences must reflect the seriousness of the offense committed and the objective of

       rehabilitating offenders to useful citizenship. People v. Cooper, 283 Ill. App. 3d 86, 95 (1996).

       The trial court considers all factors in mitigation and aggravation. People v. Quintana, 332 Ill.

       App. 3d 96, 109 (2002). We presume a trial court evaluates the relevant factors in mitigation




                                                       -6-
       1-14-2941


       before it, and that presumption cannot be overcome without affirmative evidence of the

       sentencing court’s failure to do so. People v. Flores, 404 Ill. App. 3d 155, 158 (2010).

¶ 23             The record indicates the trial court’s awareness of the mitigating factors. Although the

       trial court did not specifically state that it reviewed or considered the PSI, the trial court made

       notes on the PSI during the hearing, and both Busse’s counsel and the State referenced the PSI

       during their respective arguments. The trial court also reviewed the letter from Busse’s brother

       and provided an oral summary of the letter. The trial court considered the nonviolent nature of

       the crime, as it noted that the facts are not “particularly egregious.” Moreover, Busse’s counsel

       orally presented mitigating evidence, such as his age, the letter from the Department of

       Corrections, his mother’s illness, his worrying about his mother and that she would die before his

       release, and that he had about 20 jobs since age 12. “Where relevant mitigating evidence is

       before the court, it is presumed that the court considered it absent some indication in the record

       to the contrary other than the sentence itself.” People v. Dominguez, 255 Ill. App. 3d 995, 1004

       (1994).

¶ 24             With respect to Busse’s argument that the trial court did not weigh the aggravating and

       mitigating factors, the record indicates that it weighed the nonviolent nature of the offense

       against his extensive criminal history. There is no requirement that the trial court must set forth

       every reason or specify the weight it gave to each factor when determining the sentence. People

       v. Burgess, 2015 IL App (1st) 130657, ¶ 227.

¶ 25             In addition, Busse contends the trial court did not consider the nature and circumstances

       of his prior convictions, including that the majority involved “low-level property crime” and the

       total absence of any history of violence. But the trial court expressly noted the theft-related

       nature of the prior convictions, after hearing argument about his criminal history.


                                                        -7-
       1-14-2941


¶ 26          The question remains whether Busse’s sentence is excessive. Burglary committed in a

       school is a Class 1 felony with a sentencing range of 4 to 15 years. 720 ILCS 5/19-1(b) (West

       2012); 730 ILCS 5/5-4.5-30(a) (West 2012). Because of Busse’s prior convictions, he was

       sentenced as a Class X offender. 730 ILCS 5/5-4.5-95(b) (West 2012). Busse does not dispute

       his eligibility for a Class X sentence, and the 12-year sentence is well within the permissible

       statutory range of 6 to 30 years for a Class X offender. 730 ILCS 5/5-4.5-25(a) (West 2012).

¶ 27          If a sentence is within the statutory range, we presume it is not excessive. People v.

       Tripp, 306 Ill. App. 3d 941, 956 (1999). And while the trial court’s discretion in sentencing is

       neither absolute nor unlimited, all too often, reviewing courts defer to trial courts by repeating

       boilerplate language. As the dissent points out, the abuse of discretion standard is undoubtedly

       deferential, but we must still review the trial court’s decision. In Busse’s case, this sentence is

       both “greatly at variance with the spirit and purpose of the law” and “manifestly disproportionate

       to the nature of the offense” and thus was an abuse of discretion. Fern, 189 Ill. 2d at 54. The 12-

       year sentence is far too long compared to the seriousness of the crime, imprisoning Busse for this

       term will not protect the public, and a lengthy prison term is no more likely to rehabilitate Busse

       than a far less onerous one.

¶ 28          In fashioning the appropriate sentence, the most important factor to consider is the

       seriousness of the crime. People v. Willis, 2013 IL App (1st) 110233, ¶ 123; People v. Cox, 377
Ill. App. 3d 690, 709 (2005). This principle reflects that of the Illinois sentencing statutes, whose

       purpose is, in part, to “[p]rescribe penalties which are proportionate to the seriousness of

       offenses.” 720 ILCS 5/1-2(c) (West 2012); see also People v. Hogue, 1 Ill. App. 3d 881, 884

       (1971) (applying statute in reducing sentence for burglary). The statute, in turn, stems from the

       Illinois Constitution. Ill. Const. 1970, art. I, § 11. Though Busse has not challenged his sentence



                                                       -8-
       1-14-2941


       on constitutional grounds, the principle that penalties must be determined according to the

       seriousness of the offense guides our consideration of whether his sentence was excessive.

¶ 29          Twelve years of imprisonment is grossly disproportionate to the offense of stealing $44

       in loose change from a vending machine. Busse did not “break in” to the UIC building; he

       apparently walked inside during the middle of the day. Busse was not armed and did not use a

       weapon of any sort. No UIC students were threatened or harmed during his theft. He did not

       even damage the vending machines. It is difficult to conceive of an argument that Busse deserves

       12 years in prison due to the seriousness of his offense.

¶ 30          Further, the factors that made Busse’s sentence so severe had nothing to do with the small

       harm caused by his actions. Busse was convicted of burglary because he happened to steal from

       vending machines at UIC, a school from which he had previously been banned. 720 ILCS 5/19-

       1(a), (b) (West 2012). This made his crime a Class 1 felony (and eligible for Class X sentencing).

       730 ILCS 5/5-4.5-95(b) (West 2012). If Busse had stolen $44 from vending machines at a

       different location, he would only have been guilty of a Class 4 felony and ineligible for Class X

       sentencing for this crime. 720 ILCS 5/16-1(b)(2) (West 2012). Busse’s sentence could have been

       as little as one year. 730 ILCS 5/5-4.5-45(a) (West 2012).

¶ 31          We feel confident that the legislature created Class X sentencing to protect the public

       from murderers and rapists, not penny-ante pilferage. There is no serious argument that this

       sentence is necessary to protect the public from Busse. Again, he did not harm any other human

       beings in the course of his theft, nor does his criminal history reveal a tendency to do so. Busse’s

       criminal history is boringly repetitive (nine previous convictions for stealing from coin-operated

       machines) but hardly serious. Of his 28 convictions, almost all involve theft, but not a single one

       involves violence against another person. Busse may be a “career thief” but not a dangerous or


                                                       -9-
       1-14-2941


       greedy one either. Even the economic harm that he caused to UIC in this case is so miniscule that

       imprisoning him for twelve years cannot be justified to prevent future $44 heists.

¶ 32          The desire to rehabilitate a defendant through imprisonment is a valid one. But the trial

       court’s rationale for its sentence—to “make an impression” on Busse—is ineffectual based on

       Busse having spent a number of years in prison already. While it is certainly frustrating that

       Busse has continued along this path, it is unlikely that a further 12 years of imprisonment will

       rehabilitate him. If no rehabilitation can be achieved, then the only justification for a lengthy

       prison sentence is the desire to punish Busse—but how much punishment is called for when a

       man filches quarters from a vending machine?

¶ 33          There are not many cases where a reviewing court has held such a sentence excessive.

       See, e.g., People v. Stacey, 193 Ill. 2d 203, 210-11 (2000) (25-year sentence for momentarily

       grabbing breasts of clothed young woman is excessive because it is too severe for offense). But

       the trial court’s discretion to fashion a sentence is not “totally unbridled.” (Internal quotation

       marks omitted.) Brown, 2015 IL App (1st) 130048, ¶ 42.

¶ 34          Our ruling today is based only on the petty nature of the offense being far out of

       proportion to the sentence. Busse may not necessarily be a sympathetic character, but it seems

       that his crime was motivated by poverty rather than malice. (He was living in a homeless shelter

       at the time of the offense.) Judges must keep in mind that poverty is not a crime; it is a condition,

       and every day presents a struggle for the poor to survive, to cope, to get by until tomorrow.

       When one is poor, drifting into petty crime can become an option, despite its undeniable risks.

       That, however, still does not warrant imposing a lengthy sentence, even after a series of petty

       crimes. Forty-four dollars does not warrant 12 years of incarceration.




                                                       -10-
       1-14-2941


¶ 35             The dissent would hold that Busse’s sentence within the statutory range is not an abuse of

       discretion because of Busse’s lengthy criminal record and his failure to show remorse for the

       crime. While the abuse of discretion standard is certainly deferential and as a reviewing court,

       we refrain from reweighing aggravating and mitigating factors, courts of appeal are not supposed

       to abdicate all reason. Again, Busse’s criminal record is somewhat extensive; nevertheless, it is

       limited to petty offenses. And he has not escalated his crimes over the years, either in magnitude

       or violence. Perhaps there is something that can rehabilitate Busse—but experience has shown us

       that spending time in prison certainly has not done the trick, and there is no reason to believe it

       will work better this time around.

¶ 36             We are statutorily required to sentence Busse to between 6 and 30 years of imprisonment.

       But as has been illustrated, this statutory requirement is nonsensical for this defendant who is not

       a danger to the community and whose prison stay, whatever its length, probably has little chance

       to rehabilitate him. And whatever the sentence, it will not reflect any public judgment that

       stealing from vending machines is a severe societal problem. Here, the statute operates as

       reflexive—an unthinking, mechanical application of laws that were never intended for a

       defendant such as Busse. This is unjust, not just to Busse, but to a public that will see this

       sentence and feel no confidence that our criminal justice system knows how to distinguish

       between a dangerous criminal and a homeless man who loots vending machines with a wire

       hanger.

¶ 37             Further, does his crime—pinching 176 quarters out of vending machines—require the

       taxpayers to pay close to 1,000,000 quarters to imprison him for 12 years? Even in the minimum-

       security facility where Busse is currently incarcerated, the average annual cost per inmate is

       $20,627; 12 years of incarceration would cost almost a quarter of a million dollars. The trial


                                                        -11-
       1-14-2941


       court’s job is to construct a sentence that follows the law, and we do not expect trial courts to

       factor the costs of incarceration into that decision. But our legislature—the body that constrains

       our discretion to sentence people like Busse—should consider whether such lengthy and costly

       sentences are a good use of taxpayer dollars, where the ultimate price many times exceeds the

       social cost of the offense. We can do nothing more for Busse in this case. But our legislature is

       certainly able to amend the Class X sentencing statute to encompass felons who are violent, or

       whose crimes escalate in seriousness and harm to the public, without also taking in defendants

       whose crimes remain petty.

¶ 38           Under Supreme Court Rule 615, we reduce Busse’s sentence to six years.

¶ 39           JUSTICE MASON, dissenting:

¶ 40           I respectfully disagree with my colleagues’ decision to substitute their judgment for that

       of the circuit court. While a 12-year sentence for the theft of $44 in quarters from a vending

       machine is undeniably harsh, when Busse’s background, both criminal and noncriminal, is

       examined, I cannot agree that his sentence constitutes an abuse of the broad discretion vested in

       the trial court.

¶ 41           According to the presentence investigation report, Busse, 40 years old at the time of

       sentencing, was raised by his mother in Minnesota. He reported a good relationship with her and

       his siblings. Busse’s father committed suicide when Busse was 11. His mother remarried, and

       Busse reported a good relationship with his stepfather. Busse graduated from high school, where

       he played sports, and has pursued college-level courses, earning his paralegal certificate in 2010

       while serving a sentence on another matter. He denied ever being suspended or expelled from

       school. He reported no physical or mental health issues. Busse likewise reported no alcohol or




                                                      -12-
       1-14-2941


       other substance abuse and denied that he experienced any medical problems due to substance

       abuse.

¶ 42            Against this unremarkable social background, Busse’s criminal background stands in

       stark contrast. During the more than 20 years prior to his arrest in this case, Busse amassed more

       than two dozen convictions. While my colleagues emphasize the nonviolent nature of Busse’s

       crimes, consisting primarily of retail theft, burglary, and theft from coin operated machines,

       Busse has nonetheless received 17 sentences of commitment to the Cook County department of

       corrections and six sentences of imprisonment in the Illinois Department of Corrections ranging

       in length from one to six years. Busse was sentenced to six years for burglary on August 18,

       2009, and was released on February 7, 2012. While serving a period of mandatory supervised

       release, Busse committed his current offense on July 31, 2012, less than six months later.

¶ 43            The majority points out that Busse had been living in a homeless shelter for several

       months prior to his arrest. But he informed his probation officer that he planned to live with a

       friend in Minnesota after his release, and his defense counsel provided a letter from Busse’s

       brother during the sentencing hearing indicating that Busse would have a job in Minnesota.

       Significantly, although the majority attributes Busse’s extensive criminal history to poverty

       (“[w]hen one is poor, drifting into petty crime can become an option,” supra ¶ 34), there is no

       indication that Busse grew up in poverty, and in fact, he reported working at 20 different jobs

       since the age of 12 and was employed by a moving company earning $10 an hour at the time of

       his arrest. And while I have no doubt that Busse’s minimum-wage employment allowed him to

       merely eke out an existence, there is nothing in the record to support the conclusion that Busse’s

       crimes beginning in 1991 (and continuing during a period when, according to him, he was

       attending the College of Du Page (1992) and DeVry Institute (1992-94)) were the result of abject


                                                      -13-
       1-14-2941


       poverty and intellectual deficiencies beyond his control. In short, nothing in the record supports

       the conclusion that poverty forced Busse to pursue a life of petty thievery.

¶ 44          Our supreme court has cautioned against a court of review substituting its judgment for

       that of a trial court simply because it would have weighed the relevant factors in aggravation and

       mitigation differently. People v. Alexander, 239 Ill. 2d 205, 213 (2010); Stacey, 193 Ill. 2d at

       209. And because the majority concedes that the trial court evidently considered the factors in

       aggravation and mitigation relevant to Busse’s sentence, I cannot agree that a term of 12 years is

       “ ‘greatly at variance with the spirit and purpose of the law, or manifestly disproportionate to the

       nature of the offense.’ ” Alexander, 239 Ill. 2d at 212 (quoting Stacey, 193 Ill. 2d at 210). It is

       only by taking Busse’s social and criminal history out of context that the majority is able to so

       characterize his current sentence.

¶ 45          At bottom, my colleagues conclude that any sentence other than the minimum would

       constitute an abuse of discretion, a result incompatible with the deferential standard of review.

       Alexander, 239 Ill. 2d at 212 (recognizing a trial court’s “broad discretionary powers in imposing

       a sentence” and that “its sentencing decisions are entitled to great deference”). And, as the

       majority also concedes, the length of Busse’s sentence is the direct product of a decision by the

       legislature, which a trial court is not free to ignore, to impose harsher sentences on repeat

       offenders. See 735 ILCS 5/5-4.5-95(a) (West 2012). The majority’s real issue is that Busse, a

       petty thief, is eligible for Class X sentencing along with “murderers and rapists.” Supra ¶ 31. But

       Busse’s eligibility for a Class X sentence is a matter determined by the legislature, and while I

       would wholeheartedly support removing nonviolent “petty thievery” from the list of convictions

       that can render a defendant Class X eligible, this court is not the branch of government to which

       that decision has been committed.


                                                      -14-
       1-14-2941


¶ 46          Busse has already once been sentenced to a term of imprisonment of six years. I agree

       with the majority that it apparently did no good given the speed with which Busse reoffended

       following his release. But I cannot agree that the answer is to simply keep reimposing the

       minimum term or that a trial judge necessarily abuses his discretion when he concludes that such

       a result is unwarranted.

¶ 47          Focusing on the cost of Busse’s incarceration does not lead to a different conclusion.

       What the majority overlooks is the incremental cost of Busse’s repeated incarcerations, i.e., it is

       just as costly to keep reincarcerating felons for short periods of time as it is to impose one longer

       sentence in the hopes that an individual like Busse will appreciate the increasing risk his course

       of conduct poses and redirect his intellect and energies to noncriminal pursuits. And it does not

       require much imagination to predict that upon his release from his current period of

       incarceration, Busse is likely to reoffend, just as he has consistently for the past 20 years. Thus,

       while the trial court certainly could have exercised its discretion to impose another six-year term

       for Busse’s current offense, nothing obligated it to do so.

¶ 48          Particularly significant is the fact that Busse declined the opportunity to speak in

       allocution at his sentencing and in the PSI contended that, despite a still video image showing an

       individual dressed like Busse inside a UIC building and the fact that he was in possession of bent

       hangers and 176 quarters when he was arrested, the arresting officer made up the whole story.

       According to Busse, he was on a public sidewalk on his way to meet his probation officer when

       he was arrested and searched for no reason. Although the majority fails to mention this aspect of

       Busse’s sentencing, a defendant’s lack of remorse has long been recognized as an appropriate

       factor to take into account at sentencing. See, e.g., People v. Banister, 232 Ill. 2d 52, 92 (2008)

       (“ ‘This court has consistently held that a convicted defendant’s remorse or the absence of it is a


                                                       -15-
1-14-2941


proper subject for consideration at sentencing.’ ”) (quoting People v. Burgess, 176 Ill. 2d 289,

317 (1997)); People v. Perkins, 408 Ill. App. 3d 752, 763 (2011) (“the trial court can properly

consider a defendant’s lack of remorse or denial of guilt as it affects his prospects for

rehabilitation”). This, more than anything else, convinces me that the trial judge properly decided

that the minimum Class X sentence was not warranted. Further, because the 12-year sentence is

still toward the low end of the possible range of sentences, I cannot find that it constitutes an

abuse of discretion and would, therefore, affirm.




                                               -16-